Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 7/13/2021, on 10/13/2021,
Applicant amended claims 1-3, 6-9, 13-14 and 18-20. Claims 4, 11, 15-17 and 21-22 are canceled. Claims 23-25 are newly added. Claims 1-3, 5-10, 12-14, 18-20 and 23-25 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered and the 101 rejection is hereby removed. However, a 112(a) rejection has been raised.

Response to Argument
With respect to the 101 arguments, Applicant argues that the amended claimed invention is analogous to the eligible Diamond v. Diehr case, such that the amended claims for “controlling the operation of an autonomous vehicle, specifically, navigating the vehicle according to set of dynamically generated schedules is a physical process… achieved by running a set of computational steps (joint optimization problem)” (See Remarks at pgs. 14-15). Examiner agrees. Accordingly the 101 rejection is hereby removed. However, Examiner notes that the Specification does not support a physical process to “navigate according to the received set of schedules;” “controlling navigation of the autonomous CV according to the assigned set of schedules;” “controlling the vehicle according to the received set of schedules;” and “navigating the autonomous vehicle according to the received set of schedules.” Therefore, a 112(a) rejection has been raised below.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-14, 18-20 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claims 1 and 23 recite the claim language of “navigate according to the received set of schedules.”  

Claims 13 and 18 recite the claim language of “controlling navigation of the autonomous CV according to the assigned set of schedules.”

Claim 24 recites the claim language of “controlling the vehicle according to the received set of schedules.”

Claim 25 recites the claim language of “navigating the autonomous vehicle according to the received set of schedules.”

However, the claim language reciting “navigate according to the received set of schedules;” “controlling navigation of the autonomous CV according to the assigned set of schedules;” “controlling the vehicle according to the received set of schedules;” and “navigating the autonomous vehicle according to the received set of schedules” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  A review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “navigate according to the received set of schedules;” “controlling navigation of the autonomous CV according to the assigned set of schedules;” “controlling the vehicle according to the received set of schedules;” and “navigating the autonomous vehicle according to the received set of schedules.” Specifically, Applicant’s Specification merely describes the autonomous commuter vehicles (CV) as receiving and storing schedules (See at least Specification, ¶0058, 0070, and 0076). At best, the Applicant’s Specification “acquires and stores the data (i.e., data relating to controlling movement of the elevator cars or elevator systems…)” (See Specification, ¶0095). However, there is no description or even a brief mention of a system actually controlling and/or navigating an autonomous commuter vehicle.  Accordingly, claims 1, 13 18 and 23-25 are rejected for failure to comply with the written description requirement.

Claims 2-3, 5-10, 12, 14, 19-20 depend on Claims 1, 13 and 18 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Also, Claim 23 recite the claim language of “an autonomous vehicle… said vehicle comprising: circuitry configured to…”  

However, the claim language reciting “an autonomous vehicle… said vehicle comprising: circuitry configured to” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  A review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “an autonomous vehicle… said vehicle comprising: circuitry configured to…” Specifically, Applicant’s disclosure fails to disclose “an autonomous vehicle” configured as an embodiment comprising circuitry to implement the steps presented in claim 23 Applicant’s Specification merely describes an autonomous vehicle as a commuter vehicle (See at least Specification, ¶0004, 0010, 0049 and 0092). Applicant’s Specification only contemplates and discloses embodiments in the form of “systems and methods for addressing problems ….. (See at least Specification, ¶0008 and 0095-0100),” but does not appear to show possession of an actual autonomous vehicle as covered by new claim 23. Accordingly, claim 23 is rejected for failure to comply with the written description requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Liu et al. (US 2016/0320195): A ride-sharing server may request users associated with a long-term ride-share group to confirm attendance to an upcoming group route from an origin to a destination; receive confirmation from one of the users confirming attendance to the group route; construct the group route according to the confirmation and current travel conditions; and inform a rental server of use of a vehicle for the group route.

Gururajan et al. (US 2019/0188608): Embodiments relate to systems and methods for electronically booking ride share trips. The systems and methods can involve a data storage device storing ride sharing records with itineraries including a plurality of legs. The systems and methods can involve at least one processor configured to receive a trip booking request for a passenger, the trip booking request defining passenger constraints including a desired pickup time or drop off time.

Yao et al. (10,078,337): A system uses machine models to estimate trip durations or distance. The system trains a historical model to estimate trip duration using characteristics of past trips. The system trains a real-time model to estimate trip duration using characteristics of recently completed trips. The historical and real-time models may use different time windows of training data to predict estimates, and may be trained to predict an adjustment to an initial trip estimate. 


Paredes at al. (US 2017/0167882): This disclosure provides a method and system for generating one or more available paths from a rider origin location to a rider destination location using a trip planning platform. The generated available paths include, at least in part, a rider-sharing route. According to an exemplary system, the transportation network includes one or more fixed routes of transportation associated with one or more of buses, trains, bikes, walking paths and trams.

Chen et al. (US 2016/0292522): A passenger tracking system includes a multiple of sensors for capturing depth map data of objects.  A processing module in communication with the multiple of sensors to receive the depth map data, the processing module uses the depth map data to track an object and calculate passenger data associated with the tracked object to generate a passenger tracking list that tracks each individual passenger in the passenger data from an origin lobby to a destination lobby and through an in-car track between the origin lobby and the destination lobby.


Zahn (US 2010/0153279): The system includes a communication manager configured to receive one or more ride requests, transmit the transportation schedule to one or more transportation service providers; and optionally to receive a bid from each of the one or more transportation service providers. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683